DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on November 22, 2022. Claims 1-2 and 5-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendments.
New objections to the specification are necessitated.
New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Specification
The disclosure is objected to because of the following informalities: all recitations of “diclorophenol” should read “dichlorophenol” for correct spelling.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 8-9, “2,6-Diclorophenol indophenol, nile blue” should read “2,6-Dichlorophenol[[,]] and nile blue” for correct spelling and clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites “soluble reagent coating” in lines 6, 9, and 11 of the claim. The specification does not contain support for the reagent coating being soluble. There is no disclosure of the reagent coating being soluble, aqueous, or dissolvable in water. While Fig. 1 shows reactions including water, it does not clearly mean that the reagent coating is soluble. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2 and 5-6 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) in view of Siedel et al. (US 4,816,393 A) and further in view of Monbouquette (US 6,241,863 B1) (provided in Applicant’s IDS filed on August 10, 2017).
Regarding claim 1, Cai teaches a system for the electrochemical detection of creatinine levels (creatinine electrochemical sensor 10, Fig. 1, col. 4, lns. 52-53), the system comprising:
a test strip including an electrode and a counter electrode (a laminated body 100 including a first middle layer 30 holding two working electrodes (W1 and W2) and a reference electrode (R) corresponding to conductive portions 22, 24, 26, Fig. 2, col. 10, lns. 1 -2, 8-9, 39- 43, 59-61; W2 reads on an electrode and R reads on a counter electrode; the reference electrode can function as a counter electrode because it is made from the same material as the working electrodes and is coated with a similar reagent mixture; conductive layer 21 having independent conductive conduits 22, 24, 26 may be made of an electrically conductive material like gold or carbon film compositions, col. 10, lns. 22-24, 32-35), the electrode and counter electrode located proximate to a sample reception area (vent opening 52 aligns with the bottom of channel cutout 42 which includes electrode areas W1, W2, and R, Fig. 2, col. 12, lns. 28-30, 36-40); and
a coating on one of the electrode and counter electrode, the coating including a soluble reagent coating for creatinine (in the creatinine sensor, the working electrode W2 is loaded with a reagent containing enzymes, col. 8, lns. 56-60; Reagent 3 is dispensed into electrode W2 and Reagent 3 is capable of catalyzing a reaction involving a substrate of creatinine, col. 16, lns. 1-4; Examiner interprets Reagent 3 to be soluble because it is dissolved in water, col. 14, lns. 35-58), wherein the soluble reagent coating includes a mediator (Reagent 3 is a mixture including enzymes and a redox mediator which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-58, col 16, lns. 1-9).
Cai teaches that Reagent 3 is a mixture including enzymes such as creatinine amidohydrolase, creatine amidinohydrolase, and sarcosine oxidase which are dispensed into electrode W2 (Fig. 2, col. 6, lns. 24-30, col. 15, lns. 52-67, col. 16, lns. 1-9), and therefore, fails to teach wherein the soluble reagent coating includes sarcosine dehydrogenase, 1-methylhydantoinase (NMHase) enzyme, N-carbamoylsarcosine amidohydrolase (CSHase) enzyme, and creatinine deiminase.
Siedel teaches determination of creatinine by detection of sarcosine (abstract). Siedel teaches determination of creatinine by conversion of the creatinine with creatinine deiminase into 1-methylhydantoin, hydrolysis of the latter with 1-methylhydantoinase (NMHase), and determination of the hydrolysis product formed from 1-methylhydantoin leading to the formation of sarcosine in the presence of N-carbamoylsarcosine amidohydrolase (CSHase), and detection of sarcosine with either sarcosine oxidase or sarcosine dehydrogenase to form hydrogen peroxide and formaldehyde (col. 6, lns. 6-17, col. 7, lns. 1-19, 51-60), the latter of which is equivalent to Eq. 3 of Cai (Cai, col. 6, lns. 40-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sarcosine oxidase, creatinine amidohydrolase, and creatine amidinohydrolase of Reagent 3 of Cai with sarcosine dehydrogenase, NMHase, CSHase, and creatinine deiminase as taught by Siedel in order to yield the predictable result of producing sarcosine from creatinine, and detecting sarcosine to determine creatinine (Siedel, col. 6, lns. 6-17, Cai, col. 6, lns. 40-42). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Modified Cai teaches that Reagent 3 is a mixture including a redox mediator such as potassium ferrocyanide which is dispensed into electrode W2 (Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1-9), and therefore, fails to teach wherein the mediator is selected from the list consisting of 2,6-Dichlorophenol indophenol and nile blue.
Monbouquette teaches amperometric biosensors for the quantification of creatinine (abstract). Monbouquette teaches that the biosensor features sarcosine dehydrogenase as the sensing enzyme (col. 4, lns. 13-20). Monbouquette teaches that mediators such as 2,6-dichlorophenol indophenol or potassium ferricyanate are utilized with sarcosine dehydrogenase (col. 4, lns. 28-31). Monbouquette teaches that 2,6-dichlorophenol indophenol and/or potassium ferricyanate can reoxidize sarcosine dehydrogenase, and thus the amperometric detection of creatinine is determined by the reoxidation of those mediators at the electrode at a relatively lower potential (col. 12, lns. 10-19).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to substitute the potassium ferrocyanide of Modified Cai with 2,6-dichlorophenol indophenol as taught by Monbouquette in order to yield the predictable result of reoxidation of sarcosine dehydrogenase at the electrode at a relatively lower potential, which amperometrically detects creatinine (Monbouquette, col. 12, lns. 10-19). Additionally, it would be obvious to a person of ordinary skill in the art at the time the invention was filed to include 2,6-dichlorophenol indophenol in the reagent mixture of Modified Cai because it was known at the time of the invention that 2,6-dichlorophenol indophenol can also be used as a mediator for creatinine detection, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The limitation “when creatinine is present in a blood sample” is with respect to an article worked upon (creatinine, blood sample) and not a positively recited element of the system. Inclusion of the material or article worked upon (creatinine, blood sample) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
The limitation “detects creatinine” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cai teaches the creatinine electrochemical sensor 10 (Fig. 1, col. 4, lns. 52-53), and teaches the required materials of the coating, including: creatinine deiminase, NMHase, CSHase, sarcosine dehydrogenase, and a mediator (Cai, col. 11, lns. 6-15, col. 15, lns. 59-67, col. 16, lns. 1-9, Siedel, col. 6, lns. 6-17, see modification supra), so the sensor is capable of the recitation “detects creatinine.”
Regarding claims 2 and 5-6, Modified Cai teaches wherein the soluble reagent coating includes a surfactant, a binder, stabilizers, and a buffer, of instant claim 2, wherein the soluble reagent coating includes a surfactant and a buffer, of instant claim 5, and wherein the buffer includes a binder and a stabilizer, of instant claim 6 (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2 in a phosphate buffer solution, Figs. 2, 7A-7B, col. 9, lns. 48-49, col. 15, lns. 52- 67, col. 16, lns. 1-9, col. 17, lns. 40-47).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of new grounds of rejection. Prior art Monbouquette is now relied on for the feature of a mediator selected from the list consisting of 2,6-Dichlorophenol indophenol and nile blue as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795